Citation Nr: 1501826	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the claimant can be established as the valid surviving spouse of the Veteran for entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served from July 1945 to February 1946.  The Veteran died in February 2006.  The appellant seeks status as the surviving spouse of the Veteran for the purpose of entitlement to one-time payment from the FVEC fund. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Additional argument and evidence was submitted following the June 2012 Statement of the Case.  A review of this evidence shows that it is duplicative of the evidence which was already of record.  Therefore, the appellant is not prejudice by the Board's adjudication of the claim at this time.


FINDINGS OF FACT

1.  In April 2010, the RO granted the Veteran legal entitlement to one-time payment from the FVEC fund.  The Veteran died on May [redacted], 2010.  
 
2.  The appellant and the Veteran signed a Joint Affidavit to marry under the provision of Article 34 of the New Family Code of the Philippines in November 2009. 

3.  The appellant does not contend and the evidence does not show that she and the Veteran were married for at least one year or more or that a child was born from the claimed marriage.

4.  The appellant never submitted an affidavit from a solemnizing officer who stated under oath that the qualifications of the contracting parities have been met and that there was no legal impediment to the marriage.  Therefore, the marriage cannot be deemed valid for purpose of the appellant's entitlement to one-time payment from the FVEC fund.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purpose of VA benefits.  38 U.S.C.A. § 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.34, 3.205, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In this case the appellant was notified by a May 2012 post-rating letter of the evidence and information necessary to substantiate her claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  While the May 2012 letter was issued after the initial April 2011 decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the appellant's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2012 letter was issued, the appellant's claim was readjudicated in the June 2012 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim. 


Analysis

In this case, the appellant is seeking legal entitlement to one-time payment from the FVEC fund on the basis that she was the Veteran's spouse at the time of his death.  By way of history, in April 2010 the Veteran was granted legal entitlement to one-time payment from the FVEC fund and the Veteran died on May [redacted], 2010.  In October 2010 the RO notified the appellant that she was entitled to the Veteran's one-time payment from the FVEC fund; however, after a March 2011 Field Examination the RO determined in April 2011 that the appellant was not the spouse of the Veteran but instead was using a fraudulent identity.  

At the outset, the Board finds that the appellant is not a surviving spouse for VA purposes as she was not married to the Veteran for at least a year or more.  The appellant does not assert and the evidence does not show that she and the Veteran were married for at least a year.  The appellant submitted evidence indicating that she married the Veteran in November 2009 and that he died in May 2010.  As such, even if such marriage was valid, it will fall short of the one year requirement.  See 38 C.F.R. § 3.54.  On this basis alone the appellant's claim would fail.

The term "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2014).  A "spouse" is defined as a person who was married to the Veteran at the time of the Veteran's death and who lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse.  And the surviving spouse had not held herself out openly to the public to be the spouse of another other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

In the absence of conflicting information, proof of marriage by a copy of the public record of marriage containing sufficient data to identify the parties, date and place of marriage, and the number of prior marriages if shown on the official record along with a certified statement by the appellant concerning the date, place, and circumstances of the dissolution of any prior marriage may be accepted as establishing a valid marriage.  Where there is conflicting information, proof of termination of a prior marriage will be shown by proof of death or a certified copy or abstract of a final divorce decree or annulment.  38 C.F.R. § 3.205(a), (b). 

Under Article 34 of the Family Code of the Philippines, no license is necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other.  The contracting parties shall state the foregoing facts in an affidavit before any person authorized by law to administer oaths.  The solemnizing officer shall also state under oath that the qualifications of the contracting parties have been met and there was no legal impediment to the marriage.  The United States Court of Appeals for Veterans Claims has held that Article 34 does not allow common-law marriage in the Philippines.  See Sandoval v. Brown, 7 Vet. App. 7, 10 (1994).  The lack of recognition of common-law marriage in the Philippines is therefore a legal impediment.  See Lamour v. Peake, 544 F.3d 1317, 1321-22 (2008); Colon v. Brown, 9 Vet. App. 104 (1996). 

In a July 2009 Statement in Support of Claim, the Veteran stated that his current spouse, D.L., was deceased.  In April 2010, the Veteran was granted legal entitlement to one-time payment from the FVEC fund and the Veteran died on May [redacted], 2010; according to the Veteran's death certificate he was married at the time of his death.  In August 2010 the appellant submitted a Certificate of Marriage that was dated November 20, 2009.  She also submitted a November [redacted], 2009, Joint Affidavit of Two Person Who Desire to Contract Marriage Under Article 34 that stated that the Veteran and the appellant lived together for more than five years as husband and wife.  In a May 12, 2010, Affidavit For Delayed Registration she stated that she was married on November [redacted], 2009, and was executing this affidavit under the late registration law; the Board notes that it appears that at one point in the document the date was changed from May 2010 to May 2009 but at another point in the document it is stated May 2010.

In October 2010 the RO notified the appellant that she was entitled to the Veteran's one-time payment from the FVEC fund.  In March 2011 a Field Examination was conducted and the field examiner stated that during a personal interview with the appellant she was unable to provide the reason behind her marriage to the Veteran nor was she able to enlighten the veracity of her marriage contract.  She admitted that she was only the caretaker of the Veteran and only interested in the money.  After neighborhood inquires it was disclosed that the appellant recently appeared and that she was trying to appear as she was married to the Veteran.  He also stated that hard evidence presented and submitted to VA were fraudulent and contained unverifiable information; documents such as the marriage contract and death certificate contained erasures despite the authentication of Local Civil Registrar of the locality.  He determined that the appellant was an imposter acting as a caretaker of the Veteran before his death on May [redacted], 2010, and that responses from the appellant and her cohorts, who introduced themselves as relatives, openly disclosed that the claim was manipulated to release funds over a deceased veteran.  He concluded that claims fixers appeared to be behind this claim.  In April 2011 the RO notified the appellant she was not the spouse of the Veteran but instead was using a fraudulent identity.  In May 2012 the RO asked the appellant to submit a copy of the affidavit executed by the person who solemnized her marriage stating under oath that he ascertained her qualifications and found no legal impediment to marriage; the appellant did not submit this. 

The Board finds that the appellant's marriage to the Veteran is not recognized for VA purposes.  First, according to the Joint Affidavit of Two Person Who Desire to Contract Marriage Under Article 34 and the Affidavit for Delayed Registration they were married on November [redacted], 2009, less than a year prior to the Veteran's death.  In that affidavit it was stated that they lived together for five years as husband and wife; therefore, that would have been at least November [redacted], 2004.  However, according to the death certificate of the Veteran's first wife, D.L., she died in July 2005 and therefore, the appellant and the Veteran could not have lived together for at least five years without any legal impediment to marry each other.  In addition, the appellant and the Veteran's marriage does not meet the requirements under Article 34 of the Family Code of the Philippines because there is no affidavit executed by the person who solemnized her marriage under oath that the qualifications of the contracting parties have been met and there was no legal impediment to the marriage.  

As the appellant has not provided satisfactory proof of a valid marriage under Article 34 of the Family Code of the Philippines or proof of a deemed valid marriage under 38 C.F.R. § 3.52,3.54, the appellant has not met her burden of proving her marital status, and the Board concludes that the appellant is not to be recognized as the Veteran's surviving spouse in order to be entitled to one-time payment from the FVEC fund.  See Sandoval, at 9 (a veteran's spouse must supply proof of her marital status in order to achieve claimant status). 


ORDER

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of one-time payment from the FVEC fund, and the appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


